IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMUEL L. HARRIS,                                    §
                                                     §   No. 171, 2014
        Defendant Below-                             §
        Appellant,                                   §
                                                     §
        v.                                           §   Court Below—Superior Court
                                                     §   of the State of Delaware,
STATE OF DELAWARE,                                   §   in and for Kent County
                                                     §   Cr. ID 9801013999
        Plaintiff Below-                             §
        Appellee.                                    §

                                   Submitted: October 2, 20141
                                    Decided: October 9, 2014

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices

                                            ORDER

        This 9th day of October 2014, the Court has carefully considered the

appellant’s opening brief, the State’s motion to affirm, the appellant’s reply,

and the record on appeal. We find it manifest that the Superior Court’s order

dated March 20, 2014, which denied the appellant’s third motion for

postconviction relief under Rule 61, should be affirmed. The motion was

untimely and repetitive, and the appellant failed to assert a colorable claim

of a miscarriage of justice under Rule 61(i)(5) sufficient to overcome these

procedural bars.

1
  On October 2, 2014, the appellant filed a motion requesting to file a response to the State’s motion to
affirm and attaching his proposed response. We have considered the reply to the State’s motion and have
determined that it does not alter the outcome of this appeal.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:



                              /s/ Karen L. Valihura
                                     Justice




                              2